Title: Ferdinando Fairfax to Thomas Jefferson, 13 March 1820
From: Fairfax, Ferdinando,Ragland, Thomas
To: Jefferson, Thomas


					
						Dear Sir,
						
							Mt Eagle near Alexa
							13th March 1820.
						
					
					This will be presented to you by Mr Thomas Ragland, one of the Committee of (5) Cadets, whose case, now before Congress, you probably have looked into. He has with him the best credentials, shewing his Qualifications, as one of the proficients, and as one of the Assistt Professors, at West-Point; and his object in visiting you, is, to obtain your patronage, in seeking a respectable situation in the Central University of his native state.
					
					Remembering well the kindness & hospitality which you always shewed me, I solicit a small portion of your attention to my young friend, I remain, Dear Sir, most respectfully
					
						Yr friend & Servt
						
							F: Fairfax
						
					
				